     Case 1:12-cv-00925-NONE-SAB Document 282 Filed 04/24/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    C. DWAYNE GILMORE,                                No. 1:12-cv-00925-NONE-SAB (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S BILL OF
                                                        COSTS AS UNTIMELY
13            v.
                                                        (Doc. No. 274)
14    C. LOCKARD, et al.,
15                       Defendants.
16

17

18            The bill of costs of before the court for consideration arose from the appeal of a jury
19    verdict, returned on March 2, 2017, against plaintiff C. Dwayne Gilmore and in favor of
20    defendants J. Hightower, C. Lopez, and C. Lockhard. (Doc. No. 256.) Plaintiff’s appeal was
21    ultimately successful, and the Ninth Circuit Court of Appeals reversed the jury verdict and the
22    earlier dismissal of two other defendants from the action on August 28, 2019. (Doc. Nos. 258,
23    266.) The Ninth Circuit’s mandate, however, was not issued until September 19, 2019. (Doc.
24    No. 268.) This court subsequently issued an order consistent with the Ninth Circuit’s judgment
25    on December 6, 2019. (Doc. No. 269.) Three months later, plaintiff filed a bill of costs under
26    Federal Rule of Appellate Procedure 39(e)(4) requesting $2,944.93 in costs incurred in
27    connection with the appellate proceedings. (Doc. No. 274.) Defendants filed objections to the
28    /////

                                                        1
     Case 1:12-cv-00925-NONE-SAB Document 282 Filed 04/24/20 Page 2 of 6

 1    bill of costs on March 18, 2020, and plaintiff filed a response on March 21, 2020. (Doc. Nos.

 2    278, 279.)

 3                                                 ANALYSIS

 4            Under Federal Rule of Appellate Procedure (FRAP) 39(e), costs for “the preparation and

 5    transmission of the record” for appeal and “the fee for filing the notice of appeal” are “taxable in

 6    the district court for the benefit of the party entitled to costs.” See Fed. R. App. P. 39(e)(1), (4).

 7    There is no dispute that prevailing plaintiff is the party entitled to costs for appellate filing fee and

 8    trial transcript as permitted by FRAP 39(e). (See Doc. No. 278.) It is defendants’ contention,

 9    however, that plaintiff’s bill of costs is untimely under Local Rule 292. (Doc. No. 278 at 2-4.)

10    For the reasons set forth below, the court finds that while the bill of costs submitted by plaintiff’s

11    counsel here is untimely under the court’s Local Rules, there is good cause to award costs to

12    plaintiff nonetheless.

13    A.      Timeliness of Plaintiff’s Bill of Costs

14            “Within fourteen (14) days after entry of judgment or order under which costs may be

15    claimed, the prevailing party may serve on all other parties and file a bill of costs conforming to

16    28 U.S.C. § 1924.” E.D. Cal. L.R. 292(b). Contrary to plaintiff’s erroneous contention that the

17    14-day time limitation is not mandatory (Doc. No. 279 at 3-4), district judges of this court have

18    uniformly construed Local Rule 294(b) as mandating that prevailing parties timely file their bills

19    of costs, see Hypolite v. Zamora, No. 1:14-CV-01199-LJO-SABPC, 2018 WL 4193188, at *2

20    (E.D. Cal. Aug. 31, 2018) (“a prevailing party must file a bill of costs within fourteen days” under
21    Local Rule 292(b) (emphasis added)); Singh v. Pooni, No. 2:14-CV-02146-JAM-DB, 2017 WL

22    1349742, at *3 (E.D. Cal. Apr. 5, 2017) (same); Lopez v. Cook, No. 2:03-CV-01605-KJM-EFB,

23    2016 WL 7384021, at *4 (E.D. Cal. Dec. 20, 2016), order vacated in part on reconsideration on

24    other grounds Lopez v. Harrison, No. 2:03-CV-01605-KJM-DB, 2017 WL 3438605 (E.D. Cal.

25    Aug. 10, 2017) (same).

26            Moreover, the costs plaintiff is seeking to recover under FRAP 39(e) are included as
27    “taxable as costs” under subdivision (f)(10) of Local Rule 292. See E.D. Cal. L.R. 292(f)(10).

28    Nonetheless, plaintiff unpersuasively contends, without citing to any decisions of judges of the

                                                         2
     Case 1:12-cv-00925-NONE-SAB Document 282 Filed 04/24/20 Page 3 of 6

 1    Eastern District of California, that Local Rule 292(b) does not apply to costs specified in FRAP

 2    39(e) in connection with appellate proceedings. (Doc. No. 279 at 3-8.) In fact, district judges of

 3    this court have consistently construed the 14-day time limitation under Local Rule 292(b) to

 4    apply to prevailing parties seeking to recover costs under FRAP 39(e).1 See El-Shaddai v.

 5    Wheeler, No. 2:06-CV-1898-KJM-EFB, 2017 WL 531930, at *1–2 (E.D. Cal. Feb. 8, 2017)

 6    (recognizing that the timing of requests for costs under FRAP 39(e) is governed by Local Rule

 7    292); Simpson v. Thomas, No. 2:03-CV-00591-MCE-GGHP, 2008 WL 5381809, at *2 (E.D. Cal.

 8    Dec. 22, 2008) (“Eastern District of California Local Rule 54-292(f) expressly states that it

 9    applies to costs taxed under FRAP 39(e).”).

10            Although the Ninth Circuit issued its opinion in this case in late-August 2019, the Ninth

11    Circuit’s judgment of reversal did not become final until the mandate was issued on September

12    19, 2019. See Nat. Res. Def. Council, Inc. v. Cty. of Los Angeles, 725 F.3d 1194, 1203 (9th Cir.

13    2013) (“No opinion of this circuit becomes final until the mandate issues[.]”). The mandate had

14    the effect of closing the proceedings in the Ninth Circuit and returning jurisdiction over this case

15    to this district court. See Ostrer v. United States, 584 F.2d 594, 598 (2d Cir. 1978). Judges of the

16    Eastern District of California have construed the 14-day time limitation under Local Rule 292(b)

17    to trigger upon the issuance of the court of appeals’ mandate. See Simpson, 2008 WL 5381809, at

18    *3 (“Plaintiff was not required to file his Bill of Costs until the Ninth Circuit’s mandate had

19    issued.”); see also Sudouest Imp. Sales Corp. v. Union Carbide Corp., 102 F.R.D. 264, 264

20    (D.P.R. 1984) (“[T]o secure the costs mentioned in Rule 39(e), the prevailing party must make a
21    separate application to the district court after the mandate has been received from the court of

22    appeals.” (original emphasis).) Given that the Ninth Circuit’s mandate in this case was issued on

23    1
        Plaintiff also contends that because FRAP 39(e) contains no time limitation, plaintiff’s “request
24    for costs on appeal taxable in the district court cannot be untimely as a matter of law and should
      therefore be granted.” (Doc. No. 279 at 2-3.) It is true that some circuit courts have construe
25    FRAP 39(e) to not have any time limitation. See McDonald v. McCarthy, 966 F.2d 112, 115 (3d
      Cir. 1992); Paul v. Farmland Indus., Inc., 141 F.3d 1169 (8th Cir. 1998). But see Nat’l Sec.
26    Counselors v. Cent. Intelligence Agency, 189 F. Supp. 3d 73, 84 (D.D.C. 2016) (“[A] Rule 39(e)
27    motion is timely if it is filed in the district court within a ‘reasonable time’ after the Circuit issues
      the mandate.”) But plaintiff’s argument in this regard misses the mark. Plaintiff’s legal
28    obligations are not limited to FRAP 39(e); his obligations extend to following the time limitations
      set by the local rules of this court as well.
                                                            3
     Case 1:12-cv-00925-NONE-SAB Document 282 Filed 04/24/20 Page 4 of 6

 1    September 19, 2019, plaintiff had until October 3 to file his bill of costs. Because plaintiff’s bill

 2    of costs was not filed until March 11, 2020, (Doc. No. 274), it is untimely under Local Rule

 3    292(b). See, e.g., El-Shaddai, 2017 WL 531930, at *1–2 (finding that the motion for costs under

 4    FRAP 39(e)(4) to be untimely under Local Rule 292(b) because it was filed after the 14-day time

 5    limitation had passed); cf. Simpson, 2008 WL 5381809, at *2-3 (finding that the bill of costs

 6    under FRAP 39(e) to be timely because it was filed within the time limitation set by the Eastern

 7    District’s local rule).

 8    B.      The Court’s Discretion to Consider Plaintiff’s Untimely Bill of Costs

 9            Defendants further contend that plaintiff has also failed to establish good cause for the

10    court to exercise its discretion to consider his untimely bill of costs. (Doc. No. 278 at 3-4.) In

11    response, plaintiff urges the court to nonetheless consider the untimely bill of costs because he is

12    indigent and could not afford the costs, and because defendants have failed to show how they

13    have been prejudiced because of his untimely submission. (Doc. No. 279 at 8-9.) Although

14    prevailing parties are obligated to timely file their bills of costs, judges of this court have

15    exercised their discretion, notwithstanding the provisions of Local Rule 292(b), to award costs

16    under FRAP 39(e) when the objection thereto has been based solely on untimeliness. See Lopez,

17    2016 WL 7384021, at *4–6; DeFazio v. Hollister, Inc., No. CIV. 2:04-1358 WBS, 2015 WL

18    5146881, at *1 (E.D. Cal. Sept. 1, 2015). It is well-recognized that district courts have broad

19    discretion to award costs under FRAP 39(e). See L-3 Commc’ns Corp. v. OSI Sys., Inc., 607 F.3d

20    24, 30 (2d Cir. 2010); accord Republic Tobacco Co. v. N. Atl. Trading Co., 481 F.3d 442, 448–49
21    (7th Cir. 2007); Emmenegger v. Bull Moose Tube Co., 324 F.3d 616, 626–27 (8th Cir. 2003); see

22    also Ass’n of Mexican-Am. Educators v. State of California, 231 F.3d 572, 591–92 (9th Cir.

23    2000) (recognizing district courts’ broad discretion to award costs under Federal Rule of Civil

24    Procedure 54(d)). Indeed, “a district court need not give affirmative reasons for awarding costs;

25    instead, it need only find that the reasons for denying costs are not sufficiently persuasive to

26    overcome the presumption in favor of an award.” In re Online DVD-Rental Antitrust Litig., 779
27    F.3d 914, 932 (9th Cir. 2015) (internal quotation marks and citation omitted). Notably, the Ninth

28    Circuit has made clear that despite the time limitations set by local rules, those limitations do not

                                                         4
     Case 1:12-cv-00925-NONE-SAB Document 282 Filed 04/24/20 Page 5 of 6

 1    “oust the district court’s jurisdiction to consider the allegedly late motion for costs.” Harris v.

 2    Marhoefer, 24 F.3d 16, 20 n.4 (9th Cir. 1994).

 3           The Ninth Circuit has also held that, when deciding whether to award costs, “[d]istrict

 4    courts should consider the financial resources of the plaintiff” and how imposing high costs will

 5    have a “chilling effect” “on future civil rights litigants.” Stanley v. Univ. of S. California, 178

 6    F.3d 1069, 1079 (9th Cir. 1999); see also id. at 1080 (“Indigency is a factor that the district court

 7    may properly consider in deciding whether to award costs.”); Nat’l Org. for Women v. Bank of

 8    California, Nat. Ass’n, 680 F.2d 1291, 1294 (9th Cir. 1982) (affirming the district court’s denial

 9    of a bank’s request for costs given the plaintiffs’ limited financial resources.) Here, consideration

10    of these factors obviously favor plaintiff’s request. Plaintiff initially proceeded pro se during the

11    trial phase of this litigation as a state prisoner bringing a civil rights action under 42 U.S.C. §

12    1983 against defendants. (Doc. Nos. 1, 38.) Because of plaintiff’s limited financial resources, the

13    assigned magistrate judge subsequently granted plaintiff in forma pauperis status on June 14,

14    2012. (Doc. No. 7.) When the judgment was appealed, the Ninth Circuit appointed plaintiff’s

15    current pro bono counsel. (Doc. No. 274-1 at ¶¶ 3, 5.) Plaintiff did not move the court to

16    proceed to appeal in forma pauperis as required by FRAP 24(a), and as a result the appellate

17    filing fee of $505 was charged on plaintiff’s inmate trust account, (id. at ¶ 5). Now that plaintiff

18    has prevailed on appeal, the court is persuaded that defendants—as the losing parties—should

19    bear the appellate costs given plaintiff’s limited financial resources, and that ruling otherwise

20    would have a chilling effect on future civil rights cases brought by indigent plaintiffs. Similar to
21    Federal Rule of Civil Procedure 54(d)(1), FRAP 39(e) plainly states that the prevailing party by

22    default is “entitled to costs under this rule.” Compare Fed. R. Civ. P. 54(d)(1) with Fed. R. App.

23    P. 39(e). The court therefore construes FRAP 39(e) as creating “a presumption for awarding

24    costs to prevailing parties; the losing party must show why costs should not be awarded.” Save

25    Our Valley v. Sound Transit, 335 F.3d 932, 944–45 (9th Cir. 2003).

26           As the party bearing the burden of showing why costs should not be awarded, defendants’
27    reliance solely on plaintiff’s untimeliness in submitting his bill of costs is not persuasive. Here,

28    the other factors noted above weighing in plaintiff’s favor, the fact that this action continues to be

                                                         5
     Case 1:12-cv-00925-NONE-SAB Document 282 Filed 04/24/20 Page 6 of 6

 1    litigated in this court and prior decisions by judges of this court awarding costs even when bills of

 2    costs were submitted in an untimely fashion, all support the conclusion that plaintiff is entitled to

 3    an award of costs associated with his successful appeal. See Lopez, 2016 WL 7384021, at *4–6

 4    (looking beyond the plaintiff’s untimeliness error, the court granted plaintiff’s motion for costs

 5    because of the parties’ respective financial resources and the lack of prejudice to defendant);

 6    DeFazio, 2015 WL 5146881, at *1 (after reviewing the bill of costs under FRAP 39(e), “and in

 7    light of the fact that plaintiffs have objected only to the timeliness of defendants’ request,” the

 8    court awarded the requested appellate costs); cf. Osei v. GMAC Mortg., No. 09-CV-2534-JAM-

 9    GGH, 2010 U.S. Dist. LEXIS 57757, at *3 (E.D. Cal. May 19, 2010) (declining to award costs

10    because it would be inequitable to award costs to the prevailing defendants, major financial

11    corporations, and given that the losing plaintiff was facing foreclosure of his home and had

12    limited financial resources).

13           Accordingly, the $2,944.93 in costs that plaintiff incurred will be taxed against

14    defendants. (Doc. No. 274.)2

15    IT IS SO ORDERED.
16
          Dated:    April 24, 2020
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27    2
        This order should not be construed as the court’s approval of the practice of submitting
28    untimely bill of costs nor any indication that costs will be awarded in response to untimely
      requests in any other circumstance.
                                                        6
